Citation Nr: 0415208	
Decision Date: 06/15/04    Archive Date: 06/23/04	

DOCKET NO.  01-09 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroenteritis. 

2.  Entitlement to service connection for a deviated nasal 
septum. 

3.  Entitlement to service connection for stuttering, 
secondary to service-connected disability. 

4.  Entitlement to an increased initial rating for lumbar 
diskectomy, currently evaluated as 20 percent disabling. 

5.  Entitlement to an increased initial rating for major 
depression, currently evaluated as 30 percent disabling. 

6.  Entitlement to an increased (compensable) initial rating 
for osteophyte of the cervical spine. 

7.  Entitlement to an increased (compensable) initial rating 
for folliculitis of the inner thighs. 

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1980 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998, January 1999, and November 
2001 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

During the veteran's personal hearing, held in July 2003 via 
video conference before the undersigned Acting Veterans Law 
Judge, the veteran indicated that he was not claiming service 
connection for a separate disability manifested by left wrist 
pain.  Rather, his claim was that his left wrist pain was 
related to, and a symptom of, his service-connected 
osteophyte of the cervical spine.  Since the veteran has 
withdrawn a claim for service connection for a separate 
disability manifested by left wrist pain, this issue is no 
longer in appellate status and will not be considered by the 
Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's personal hearing, in July 2003, he 
indicated that he received ongoing medical care at the VA 
Outpatient Clinic in Orlando, Florida.  It does not appear 
that records relating to this treatment have been obtained.  
Further, the record indicates that there are outstanding 
records from the Social Security Administration (SSA) and VA 
Vocational Rehabilitation which would be relevant to his TDIU 
claim.  In addition, during the pendency of the appeal, the 
regulations pertaining to evaluations of the skin and the 
spine were revised; the veteran's skin and spine disabilities 
must be considered in light of these criteria.  Finally, 
additional VA examinations should be obtained to reflect 
current symptoms related to service-connected disabilities, 
and to determine whether the veteran has chronic 
gastroenteritis or a stuttering disability.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the VA 
Outpatient Clinic in Orlando, Florida, 
and request copies of all records 
relating to treatment of the veteran from 
January 1998 until the present.

2. The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.

3.  The veteran's VA Vocational 
Rehabilitation counseling file should be 
obtained and associated with the claims 
file.

4.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the existence and etiology of any 
currently manifested chronic 
gastroenteritis.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether the veteran currently has a 
chronic gastroenteritis disability, and, 
if so, whether it is as least as likely 
as not that any currently manifested 
gastroenteritis is related to symptoms 
shown during the veteran's active 
service.  The complete rationale for the 
conclusions reached should be provided in 
the examination report. 

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected lumbar diskectomy and 
osteophyte of the cervical spine.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary findings 
for rating the disabilities under both 
the new and old criteria for rating 
disabilities of the spine should be 
reported.  The examiner is also requested 
to express an opinion as to functional 
limitations during flare ups or on 
repeated use, and whether there is 
weakened movement, excess fatigability, 
or incoordination, due to the service-
connected lumbar or cervical spine 
disabilities.  If the examiner is unable 
to offer an opinion with respect to 
whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  With respect to the 
cervical spine, the examiner should 
expressly determine the extent, if any, 
to which the veteran has symptoms of left 
wrist pain, due to his cervical spine 
disability.

6.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and extent of his service-
connected folliculitis of the inner 
thighs.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to indicate what 
percentage of the body the veteran's 
service-connected folliculitis of the 
inner thighs occupies and whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs were 
required during the past 12-month period.  
If systemic therapy was required, the 
examiner is requested to indicate the 
duration that such therapy was given 
during the past 12 months.  

7.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and extent of the 
veteran's service-connected major 
depression.  The examiner should also 
report a multiaxial diagnosis identifying 
all current psychiatric manifestations.  
The examiner should specifically report 
whether the veteran experiences 
stuttering due to his service-connected 
psychiatric disability, or due to 
medication taken therefor.  If so, the 
severity of the condition should be 
reported, and the symptoms of stuttering 
considered in determining the extent to 
which the veteran's service-connected 
major depression causes occupational and 
social impairment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment 
of Functioning Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiner 
should also offer an opinion as to the 
extent to which the veteran's service-
connected major depression interferes 
with his ability to obtain and retain 
gainful employment with consideration of 
his service-connected lumbar diskectomy, 
folliculitis of the inner thighs, 
psoriasis of the hands, tinnitus, 
bilateral hearing loss, scar of the right 
retina, and osteophyte of the cervical 
spine.  

8.  Thereafter, after assuring compliance 
with the notice and duty to assist 
provisions of the law, the RO should 
readjudicate the issues on appeal, to 
include consideration of the latest 
rating criteria for skin and spine 
conditions, as appropriate.  If any 
determination remains unfavorable, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KAY D. HUDSON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




